Motion Granted; Dismissed and Memorandum Opinion filed
November 4, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00612-CV
____________
 
TIM MURSKI AND DENISE MURSKI, Appellants
 
V.
 
RALPH TIEMANN, Appellee
 

 
On Appeal from the County Court at Law
Washington County,
Texas
Trial Court Cause
No. 97-254
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 8, 2010.  On October 28, 2010, the
parties filed a joint motion to dismiss the appeal in order to effectuate a
compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Justices Seymore, Boyce, and
Christopher.